Case: 16-41621      Document: 00514637428         Page: 1    Date Filed: 09/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 16-41621
                                                                                 FILED
                                                                        September 11, 2018
                                 Conference Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

JESUS MARTIN GALAVIZ-DE LA CRUZ,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-357-1


Before KING, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jesus Martin
Galaviz-De La Cruz has moved for leave to withdraw and has filed briefs in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Galaviz-De La Cruz has not filed a
response. We have reviewed counsel’s briefs and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41621   Document: 00514637428    Page: 2   Date Filed: 09/11/2018


                               No. 16-41621

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2